                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 12/12/2019
Michael F. Fleming
Associate
+1.212.6207
michael.fleming@morganlewis.com                         APPLICATION GRANTED.

December 11, 2019                                       Defendant's time to answer or otherwise respond
                                                        to the Complaint is adjourned to January 13, 2020.
Via ECF
                                                        Dated: December 12, 2019
The Honorable Lorna G. Schofield                                New York, New York
United States District Court
 For the Southern District of New York
500 Pearl Street
New York, NY 10007


Re:      Guglielmo v. W. W. Grainger, Inc., 1:19-cv-10399-LGS
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Schofield:

We represent defendant W. W. Grainger, Inc. (“Defendant”) in the above-referenced action.
Pursuant to Rules I(B)(1) and I(B)(2) of Your Honor’s Individual Practices, we write with the
consent of counsel for plaintiff Joseph Guglielmo (“Plaintiff”), respectfully to request that the Court
extend Defendant’s time to respond to the Complaint from December 12, 2019 to January 13,
2020. This is Defendant’s first request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it recently has been engaged in this
matter and needs time to become familiar with the relevant facts and allegations. As noted above,
Plaintiff’s counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius      LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060             +1.212.309.6000
                                                    United States                       +1.212.309.6001
